                 UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNS\T.VANIA

UNITED STATES OF AMERiCA                   )       NO. 1:18-CR-259
                                           )
                                           )       (ChiefJudge Conner)
                                           )
JOHN THOMAS OILER,                         )
                 Defendant.                )       (Electronicatty FiIed)

                   FINAL ORDER OF FORFEITURE

     Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on December              14,

2018, ordering the defendant to forfeit:

           a   $800,000 in U.S. Currency that was personally obtained

               by the defendant through violations of 18 U.S.C. S 1956(h)

               and later dissipated by the defendant

     Because the defendant dissipated the above-described proceeds

involved in violations of 18 U.S.C.   S 1956(h),   the United States seeks, as

a substitute asset pursuant to   2l   U.S.C. $ 853(n), forfeiture of any of the

defendant's property up to the value ofthe dissipated proceeds.
     Pursuant to Rule 32.2(b)(6)(C) & (c)(t). since the United States

only seeks forfeiture ofthe proceeds ofthe crimes, service and

publishing of the Preliminary Order of Forfeiture were not required.

    NOW, THEREFORE, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERED that:

                (t)   Forfeiture ofthe defendant's interest in the above

                      proceeds has become final, made part of the

                      sentence, and included in the judgmenti

                Q)    The United States is entitled to its costs hereini

                (g)   The United States District Court shall retain

                      jurisdiction in the case for the purpose of

                      enforcing this Orderi and

                (+)   The Clerk is hereby directed to send attested

                      copies of this Order to all counsel ofrecord.

                                 5th day of
                      Dated this _             June         2079.




                      CHRISTOPHER C. CONNER
                      CHIEF UNITED STATES DISTRICT JUDGE




                                    2
